Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 1 of 10

Name Neal J. Stephens (State Bar No. 152071)

 

Address Jones Day/ 1755 Embarcadero Road
City, State, Zip Palo Alto, CA 94303

Phone +1.650.739.3939

Fax +1.650.739.3900

 

 

 

E-Mail nstephens@jonesday.com
OFPD ClAppointed OCJA OProPer CxRetained

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

UNITED STATES OF AMERICA, CASE NUMBER:
PLAINTIFF(S), 14-CR-00139-003 SI; 17-CR-00139-001 SI
v.
SEAN CLARK CUTTING
NOTICE OF APPEAL
DEFENDANT(S).
NOTICE IS HEREBY GIVEN that Sean Clark Cutting hereby appeals to
Name of Appellant

the United States Court of Appeals for the Ninth Circuit from:

Criminal Matter Civil Matter

Cj Conviction only [F.R.Cr.P. 32(j)(1)(A)] CO Order (specify):

Ci Conviction and Sentence

Ci Sentence Only (18 U.S.C. 3742)

0 Pursuant to F.R.Cr.P. 32(j)(2) Ci Judgment (specify):

C Interlocutory Appeals

i) Sentence imposed:

Modification of restitution. Restitution C Other (specify):
ordered in the amount of $19,196,000.

CO Bail status:

Imposed or Filed on October 4, 2018 . Entered on the docket in this action on October 5, 2018 .

A copy of said judgment or order is attached hereto.

October 9, 2018 s/ Neal J. Stephens
Date Signature
CO Appellant/ProSe & Counsel for Appellant 0 Deputy Clerk

 

Note: The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).

 

A-2 (01/07) NOTICE OF APPEAL
Case 3:14-cr-00139-SlI
Case 3:14-cr-00139-SI

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case

Document 825 Filed 10/09/18 Page 2 of 10
Document 820 Filed 10/05/18 Page 1 of 9

UNITED STATES DISTRICT COURT
Northern District of California

UNITED STATES OF AMERICA

v.
Sean Clark Cutting

Date of Original Judgment: 8/3/2018

(or Date of Last Amended Judgment)

[- Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and
(2))

Reduction of Sentence for Changed Circumstances (Fed. R.
Crim. P. 35(b))

Correction of Sentence by Sentencing Court (Fed. R. Crim. P.
35(a))

Correction of Sentence for Clerical Mistake (Fed. R. Crim. P.
36)

Other:

“Eo ET

THE DEFENDANT:
. pleaded guilty to count(s):
[- pleaded nolo contendere to count(s):

)

TFT 7

J

AMENDED JUDGMENT IN A CRIMINAL
CASE

USDC Case Number: CR-14-00139-003 SI
CR-17-00139-001 SI
BOP Case Number: DCAN314CR00139-003
DCAN317CR00139-001
USM Number: 19669-111
Defendant’s Attorney: Neal Stephens and Jeffrey Rabkin
(Retained)

Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
3583(e))

Modification of Imposed Term of Imprisonment for Extraordinary
and Compelling Reasons (18 U.S.C. § 3582(c)(1))

Modification of Imposed Term of Imprisonment for Retroactive
Amendment(s) to the Sentencing Guidelines (18 U.S.C. §

Direct Motion to District Court Pursuant 28 U.S.C. § 2255 or G18
U.S.C. § 3559(C)(7)

Modification of Restitution Order (18 U.S.C. § 3664)

which was accepted by the court.

[¥ was found guilty on counts: 1, 2, 5, 6. 7, 8 on the Superseding Indictment of CR-17-00139 and 10, 11-15, 19-30, and 32-36 on

the Second Superseding Indictment of CR-14-00139 after a plea of not guilty.

 

 

 

 

 

 

 

 

 

 

 

 

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 371 Conspiracy to Commit Bank Fraud 2010 1

18 U.S.C. §§ 1344 and 2 Bank Fraud 2010 2

18 U.S.C. §§ 1005 and 2 False Bank Entries and Reports April 4, 2008 5

18 U.S.C. § 371 Conspiracy to Make False Statements to the FDIC 2010 6

18 U.S.C. §§ 656 and 2 Misapplication of Bank Funds 2010 7

18 U.S.C. §§ 1007 and 2 False Statements to FDIC 2010 8

18 U.S.C. §§ 1349 and 1343 | Conspiracy to Commit Wire Fraud 2012 10

18 U.S.C. §§ 1343 and 2 Wire Fraud October 18, 2010 11-15
18 U.S.C. §§ 1957 and 2 Money Laundering November 30, 2009 | 19-30
18 U.S.C. §§ 1005 and 2 False Bank Entries November 17, 2009 | 32-36

 

 

 

The defendant is sentenced as provided in pages 2 through _9_ of this judgment. The sentence is imposed pursuant to the Sentencing

Reform Act of 1984.

Jv The defendant has been found not guilty on counts: 3, 4, and 16.

fF  Count(s)

 

is/are dismissed on the motion of the United States.

 
Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 3 of 10
Case 3:14-cr-00139-SI Document 820 Filed 10/05/18 Page 2 of 9

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Sean Clark Cutting Judgment - Page 2 of 9
CASE NUMBER: CR-14-00139-003 SI

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

4/2018
Date of Impositidh o gment

  

 

Signature of Judge

The Honorable Susan Illston
Senior United States District Judge
Name & Title of Judge

Date. October 5, 2018
Date
Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 4 of 10
Case 3:14-cr-00139-SI Document 820 Filed 10/05/18 Page 3 of 9

AO 245B (Rey_ AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Sean Clark Cutting Judgment - Page 3 of 9

CASE NUMBER: CR-14-00139-003 SI

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
100 months. This term consists of terms on Docket#: 17CR00139 of 60 months on each of Counts 1 and 6, and 100 months
on each of Counts 2, 5, 7 and 8, and terms on Docket#: 14CR00139 of 100 months on each of Counts 10 through 15, 19
through 30, and 32 through 36, all counts and both dockets to be served concurrently.

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted below. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk's Office.

fv The Court makes the following recommendations to the Bureau of Prisons:
Designation to the BOP facility in Lompoc.

[ The defendant is remanded to the custody of the United States Marshal.

4

The defendant shall surrender to the United States Marshal for this district:
l at am/pm on (no later than 2:00 pm).

[~ as notified by the United States Marshal.

{¥ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[v on 10/1/2018 (no later than 2:00 pm).
i as notified by the United States Marshal.

f~ as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to at

, With a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 5 of 10
Case 3:14-cr-00139-SI Document 820 Filed 10/05/18 Page 4 of 9

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Sean Clark Cutting Judgment - Page 4 of 9
CASE NUMBER: CR-14-00139-003 SI

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: Three years. This term consists of terms
of three years on each of Counts 1, 2, 5-8, 10-15, 19-30, and 32-36, all such terms and both dockets to run concurrently.

MANDATORY CONDITIONS OF SUPERVISION

1) You must not commit another federal, state or local crime.
2) You must not unlawfully possess a controlled substance.

3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
{¥ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
4) [ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5) You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

v

6) fF You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7) [ | You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 6 of 10
Case 3:14-cr-00139-SI Document 820 Filed 10/05/18 Page 5 of 9

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Sean Clark Cutting Judgment - Page 5 of 9

CASE NUMBER: CR-14-00139-003 SI
STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are

imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision.

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

7) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer.

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

[~ If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
AO 245B (Rev, AO 11/16-CAN 04/18) Judgment in Criminal Case

Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 7 of 10
Case 3:14-cr-00139-S] Document 820 Filed 10/05/18 Page 6 of 9

DEFENDANT: Sean Clark Cutting Judgment - Page 6 of 9
CASE NUMBER: CR-14-00139-003 SI

SPECIAL CONDITIONS OF SUPERVISION

You must pay any restitution and special assessment that is imposed by this judgment and that remains
unpaid at the commencement of the term of supervised release.

You must not open any new lines of credit and/or incur new debt without the prior permission of the
probation officer.

You must provide the probation officer with access to any financial information, including tax returns,
and must authorize the probation officer to conduct credit checks and obtain copies of income tax
returns.

You must not maintain a position of fiduciary capacity without the prior permission of the probation
officer.

You must not have contact with any codefendant in this case, namely David Lonich and Brian Melland.
You must cooperate in the collection of DNA as directed by the probation officer.

You must not own or possess any firearms, ammunition, destructive devices, or other dangerous
weapons.

You must submit your person, residence, office, vehicle, or any property under your control to a search.
Such a search must be conducted by a United States Probation Officer at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to such a search may be grounds for revocation; you must warn
any residents that the premises may be subject to searches.
 

Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 8 of 10
Case 3:14-cr-00139-S! Document 820 Filed 10/05/18 Page 7 of 9

AO 245B (Rev, AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Sean Clark Cutting Judgment - Page 7 of 9
CASE NUMBER: CR-14-00139-003 SI

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 2,900 N/A Waived $ 19,196,000

The determination of restitution is deferred until September 18, 2018. An Amended Judgment in a Criminal Case (AO 245C)
will be entered after such determination.

[v The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
nonfederal victims must be paid before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

 

FDIC as Receiver $10,543,000
P.O. BOX 971774
Dallas, TX 75397-1774

 

US Treasury Programs (TARP) $8,653,000
Sonoma Valley (UST
Sequence No. 425)

Account # 630299

Bank of New York Mellon
101 Barclay Street, 21st Floor
NY, NY 10286

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS $ 19,196,000

 

 

[Restitution amount ordered pursuant to plea agreement $

[- The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[~ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[ __ the interest requirement is waived for the fine/restitution.
[- the interest requirement is waived for the fine/restitution is modified as follows:

 

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.
Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 9 of 10
Case 3:14-cr-00139-S] Document 820 Filed 10/05/18 Page 8 of 9
AO 245B (Rev. AQ 11/16-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Sean Clark Cutting Judgment - Page 8 of 9
CASE NUMBER: CR-14-00139-003 SI

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows’:

A f[~ Lump sum payment of due immediately, balance due

T” not later than , or
[~ in accordance with rc, Ff Dior [TT Eand/or (~ F below); or

[~ Payment to begin immediately (may be combined with [—C, [~ D,or [7 F below); or

C  f- Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D Y[ Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E [ _ Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F j¥ Special instructions regarding the payment of criminal monetary penalties:
When incarcerated, payment of the restitution and special assessment, totaling $19,198,900, are due during imprisonment
at the rate of not less than $25 per quarter and payment shall be through the Bureau of Prisons Inmate Financial
Responsibility Program. Once the defendant is on supervised release, the restitution must be paid in monthly payments of
not less than $5,000 or at least 10 percent of earnings, whichever is lesser, to commence no later than 60 days from
placement on supervision. Any established payment plan does not preclude enforcement efforts by the US Attorney's
Office if the defendant has the ability to pay more than the minimum due. The restitution payments shall be made to the
Clerk of U.S. District Court, Attention: Financial Unit, 450 Golden Gate Ave., Box 36060, San Francisco, CA 94102. The
defendant’s restitution obligation shall be paid jointly and severally with other defendants in this case until full restitution
is paid. The Court further orders that any interest that Sean Cutting and Brian Melland have as shareholders of Sonoma
Valley Bancorp be forfeited.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[¥ Joint and Several

 

 

 

 

 

 

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate
(including defendant number)

14CR00139/17CR00139 — Brian Melland $ 19,196,000 $ 19,196,000 | FDIC and TARP
14CR00139/17CR00139 — David Lonich $ 19,196,000 $ 19,196,000 | FDIC and TARP

 

|" The defendant shall pay the cost of prosecution.

[~ The defendant shall pay the following court cost(s):

[~ The defendant shall forfeit the defendant’s interest in the following property to the United States:

 

* Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs

 
Case 3:14-cr-00139-SI Document 825 Filed 10/09/18 Page 10 of 10
Case 3:14-cr-00139-SI Document 820 Filed 10/05/18 Page 9 of 9

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Sean Clark Cutting Judgment - Page 9 of 9
CASE NUMBER: CR-14-00139-003 SI

[— The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all or

part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.
